UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2007 LASERCARD CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-6377 77-0176309 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 1875 North Shoreline Boulevard, Mountain View, California 94043-1319 (Address of principal executive offices) (Zip Code) (650) 969-4428 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Number of outstanding shares of common stock, $.01 par value, at February 5, 2008:11,976,469 Exhibit Index is on Page 44 Total number of pages is 121 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Number Item 1. Condensed Consolidated Financial Statements (Unaudited) 2 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 41 Item 6. Exhibits 41 SIGNATURES 43 EXHIBIT INDEX 44 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2 LASERCARD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) December 31, 2007 March 31, (Unaudited) 2007* ASSETS Current assets: Cash and cash equivalents $ 1,920 $ 3,026 Restricted Cash 167 - Short-term investments 16,500 17,500 Accounts receivable, net of allowance of $88 at December 31, 2007 5,218 3,489 and $144 at March 31, 2007 Inventories, net of reserve of $821 at December 31, 2007 11,367 11,462 and $837 at March 31, 2007 Deferred contract costs 92 233 Prepaid and other current assets 1,266 1,594 Total current assets 36,530 37,304 Property and equipment, net 12,092 12,988 Deferred long-term contract costs 561 721 Equipment held for resale 6,552 6,340 Patents and other intangibles, net 389 411 Notes receivable 247 227 Other non-current assets 109 109 Total assets $ 56,480 $ 58,100 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,180 $ 2,284 Accrued liabilities 2,576 2,989 Deferred income tax liability 390 388 Advance payments from customers 2,353 1,838 Deferred revenue 897 1,584 Capital lease obligation 28 - Total current liabilities 8,424 9,083 Capital lease obligation, net of current portion 76 - Advance payments from customers 23,554 23,554 Deferred revenue 2,356 2,000 Long-term deferred rent 1,094 864 Total liabilities 35,504 35,501 Stockholders' equity: Common stock 120 119 Additional paid-in capital 63,317 61,068 Accumulated deficit (42,598 ) (38,722 ) Accumulated other comprehensive income 137 134 Total stockholders' equity 20,976 22,599 Total liabilities and stockholders’ equity $ 56,480 $ 58,100 *Amounts derived from audited consolidated financial statements The accompanying notes are an integral part of these condensed consolidated financial statements. 3 LASERCARD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share amounts) Three Months Ended Nine Months Ended December 31, December 31, 2007 2006 2007 2006 Revenues $ 11,159 $ 6,184 $ 29,753 $ 23,032 Cost of sales (includes $105 and $244 stock-based compensation in the three and nine month periods ended December 31, 2007 and $90 and $258 in the three and nine month periods ended December 31, 2006, respectively) 7,670 5,397 21,414 17,252 Gross profit 3,489 787 8,339 5,780 Operating expenses: Selling, general, and administrative expenses (includes $527 and $1,178 stock-based compensation in the three and nine month periods ended December 31, 2007 and $334 and $805 in the three and nine month periods ended December 31, 2006, respectively) 4,056 3,294 10,826 9,712 Research and development expenses (includes $69 and $190 stock-based compensation in the three and nine month periods ended December 31, 2007 and $83 and $291 in the three and nine month periods ended December 31, 2006, respectively) 719 763 2,212 2,308 Total operating expenses 4,775 4,057 13,038 12,020 Operating loss (1,286 ) (3,270 ) (4,699 ) (6,240 ) Other income, net 225 267 655 706 Loss before income taxes (1,061 ) (3,003 ) (4,044 ) (5,534 ) Income tax expense (benefit) 19 (25 ) (106 ) (96 ) Net loss $ (1,080 ) $ (2,978 ) $ (3,938 ) $ (5,438 ) Net loss per share: Basic $ (0.09 ) $ (0.25 ) $ (0.33 ) $ (0.46 ) Diluted $ (0.09 ) $ (0.25 ) $ (0.33 ) $ (0.46 ) Weighted-average shares of common stock used in computing net loss per share: Basic 11,971 11,827 11,912 11,803 Diluted 11,971 11,827 11,912 11,803 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 LASERCARD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended December 31, 2007 2006 Cash flows from operating activities: Net loss $ (3,938 ) $ (5,438 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 2,226 2,034 Gain (loss) on disposal of equipment (10 ) 63 Provision for doubtful accounts receivable 15 19 Provision for excess and obsolete inventory 53 130 Provision for warranty reserve 96 97 Stock-based compensation 1,612 1,354 Changes in operating assets and liabilities: Decrease (increase) in accounts receivable (1,594 ) 2,935 Increase (decrease) in inventories 206 (1,756 ) Decrease (increase) in deferred contract costs 454 (1,973 ) Decrease (increase) in prepaid and other current assets 363 (329 ) Increase in equipment held for resale (212 ) (371 ) Decrease (increase)in other non-current assets (152 ) 49 Decrease in accounts payable and accrued (676 ) (2,581 ) Decrease in deferred income tax (31 ) (55 ) (Decrease) increase in deferred revenue (360 ) 213 Increase in long-term deferred rent 230 191 Increase in advance payments from customers 421 2,120 Net cash used in operating activities (1,297 ) (3,298 ) Cash flows from investing activities: Purchases of property and equipment (953 ) (2,538 ) Acquisition of patents and other intangibles (71 ) (109 ) Purchases of short-term investments (7,000 ) (15,600 ) Proceeds from maturities of short-term investments 8,000 22,150 Net cash provided by (used in) investing activities (24 ) 3,903 Cash flows from financing activities: Proceeds from sale of common stock through stock plans 639 867 Principal payments on capital lease obligation (9 ) - Net cash provided by financing activities 630 867 Effect of exchange rate changes on cash and cash equivalents (248 ) (123 ) Net decrease in cash and cash equivalents (939 ) 1,349 Cash and cash equivalents: Beginning of period 3,026 2,121 End of period $ 2,087 $ 3,470 Supplemental schedule of non-cash investing activities: Equipment acquired under capital lease $ 113 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 5 LASERCARD CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)1. Basis of Presentation The unaudited condensed consolidated financial statements contained herein include the accounts of LaserCard Corporation (the “Company” and “we”) and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated upon consolidation. The consolidated balance sheet data as of March 31, 2007 was derived from audited consolidated financial statements, but does not include all disclosures required by U.S. generally accepted accounting principles. The condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made herein are adequate to make the information presented not misleading.Further, the condensed consolidated financial statements reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position and results of operations as of and for the periods indicated. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto for the fiscal year ended March31, 2007, included in the Company's Annual Report on Form 10-K, filed with the SEC on June 12, 2007. The results of operations for the three and nine-month periods ended December 31, 2007 are not necessarily indicative of results to be expected for the entire fiscal year ending March31, 2008 or future interim periods. Recently Adopted Accounting Pronouncements:In June 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No.48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109 (“FIN 48”). This Interpretation clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements in accordance with FASB Statement No.109, Accounting for Income Taxes. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. The evaluation of a tax position in accordance with FIN 48 is a two-step process. The first step is recognition: The Company determines whether it is “more-likely-than-not” that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. In evaluating whether a tax position has met the “more-likely-than-not” recognition threshold, the Company presumes that the position will be examined by the appropriate taxing authority that would have full knowledge of all relevant information. The second step is measurement: A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements. The tax position is measured at the largest amount of benefit that is greater than 50 percent likely to be realized upon ultimate settlement. FIN 48 is effective for fiscal years beginning after December 15, 2006 which for the Company was the fiscal year commencing on April 1, 2007. Upon adoption of FIN 48 on April 1, 2007, the Company recognized a cumulative effect adjustment of $62,000, decreasing its income tax liability for unrecognized tax benefits, and decreasing the March 31, 2007 accumulated deficit balance. At December 31, 2007, the Company has unrecognized tax benefits of $202,000.The Company does not expect any material change in its unrecognized tax benefits over the next twelve months. The Company recognizes interest and penalties accrued on any unrecognized tax benefits as a component of its provision for income taxes. As of December 31, 2007, the Company has accrued $48,000 for payment of interest and penalties related to unrecognized tax benefits. 6 LASERCARD CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The table below shows the changes in the accumulated deficit as of December 31, 2007 (in thousands): Balance at March 31, 2007, as reported $ (38,722 ) FIN 48 adjustments to beginning balance 62 Net loss during the period (3,938 ) Balance at December 31, 2007 $ (42,598 ) Although the Company files U.S. federal, various state, and foreign tax returns, the Company’s only major tax jurisdictions are the United States, California and Germany. Tax years 1993 – 2007 remain subject to examination by the appropriate governmental agencies, mainly the United States, due to tax loss carryovers from those years. Recently Issued Accounting Pronouncements: In June 2007, EITF Issue No. 07-3 (EITF 07-3) Accounting for Nonrefundable Advance Payments for Goods or Services to Be Used in Future Research and Development Activities, was issued that requires companies to defer and capitalize prepaid, nonrefundable research and development payments to third parties and recognize such amounts over the period that the research and development activities are performed or the services are provided, subject to an assessment of recoverability. The guidance is effective for new contracts entered into in fiscal years beginning after December 15, 2007, including interim periods within those fiscal years.Earlier application is not permitted.The Company believes that application of this guidance would not have a material impact on its condensed consolidated financial statements. In September 2006, the FASB issued Statement No. 157, Fair Value Measurements (“SFAS No. 157”). SFAS No. 157 defines fair value, establishes a framework for measuring fair value in U.S. generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS No. 157 is intended to be applied in conjunction with other accounting pronouncements that require or permit fair value measurements. Although SFAS No. 157 does not require any new fair value measurements, its application may change current practice for some entities. The definition of fair value contained in SFAS No. 157 retains the exchange price notion inherent in earlier definitions of fair value. SFAS No. 157 clarifies that the exchange price is the price in an orderly transaction between market participants to sell an asset or transfer a liability in the principal (or most advantageous) market for the asset or liability. Accordingly, the definition focuses on the price that would be received to sell the asset or paid to transfer the liability at the measurement date (an exit price), not the price that would be paid to acquire the asset or received to assume the liability at the measurement date (an entry price). SFAS No. 157 emphasizes that fair value is a market-based measurement, not an entity-specific measurement. Therefore, SFAS No. 157 prescribes that a fair value measurement be determined based on the assumptions that market participants would use in pricing the asset or liability. The Company has not yet determined what impact this statement will have on its condensed consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS No. 159”). SFAS No. 159 provides entities with an option to report selected financial assets and liabilities at fair value, with the objective to reduce both the complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently.SFAS No. 159 is effective for fiscal years beginning after November 15, 2007.The Company has not yet determined what impact this statement will have on its condensed consolidated financial statements. 2. Summary of Significant Accounting Policies (1.) Principles of Consolidation and Basis of Presentation.The accompanying condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles. The condensed consolidated financial statements include the accounts of LaserCard Corporation and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated upon consolidation. (2.) Use of Estimates.The preparation of condensed consolidated financial statements in conformity with U. S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 7 LASERCARD CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (3.) Fiscal Period.For purposes of presentation, the Company labels its annual accounting period end as March31 and its quarterly accounting period ends as June 30, September 30 and December 31.The Company, in fact, operates and reports based on quarterly periods ending on the Friday closest to month end.The 13-week third quarter of fiscal year 2008 ended on December 28, 2007, and the 13-week third quarter of fiscal year 2007 ended on December 29, 2006. (4.) Foreign Currency Transactions. The functional currency of the Company's foreign subsidiary is generally the local currency. The financial statements of this subsidiary are translated to United States dollars using period-end rates of exchange for assets and liabilities and average rates of exchange for the period for revenues and expenses. Translation gains (losses) are recorded in accumulated other comprehensive income as a component of stockholders' equity. Net gains and losses resulting from foreign exchange transactions are included in selling, general and administrative expenses and were not significant during the periods presented. (5.) Derivative Financial Instruments. The Company uses short-term foreign exchange forward contracts to mitigate foreign currency risk associated primarily with inter-company receivables and payables, and loan receivables (denominated in Euros) with its German subsidiary. Our foreign exchange forward contracts are not designated for accounting purposes as hedging instruments under SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities, as amended.Accordingly, any gains or losses resulting from changes in the fair value of the forward contracts are reported in other income. The gains and losses on these forward contracts generally offset gains and losses associated with the underlying foreign currency denominated inter-company receivables and payables, and loans receivable.At December 31, 2007, we had foreign exchange forward contracts with a maturity of less than 30 days to purchase 1.3 million euros.The fair value of the forward contracts was not material at December 31, 2007 and March 31, 2007. (6.) Concentrations of Risk.Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash, cash equivalents, short-term investments, long-term investments and accounts receivable. The Company places its cash, cash equivalents, and short-term and long-term investments in high-credit quality financial institutions. The Company is exposed to credit risk in the event of default by these institutions to the extent of the amount recorded on the condensed consolidated balance sheet. As of December 31, 2007, the Company’s short-term investments consist of auction rate securities and there were no long-term investments. Accounts receivable are derived from revenue earned from customers primarily located in the
